                                          Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 1 of 17
        JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET

        purpose of initiating I                                                                                FORM.)

        I. (a) PLAINTIFFS                                                                                             DEFENDANTS
         American Fire and Casualty Company                                                                         Normandy Development, L.P., et al.

              (b) County of Residence of First Listed Plaintiff            Suffolk County, MA                         County of Residence of First Listed Defendant                Montgomery
                                          (EXCEPTIN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                      NOTE:      FN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.

         Jo®                                                                         P C.), Four Penn                  Attorneys (If Known)

         Center-13th FI., Philadelphia, PA 19103 (Phone: 215-587-1000)


        II. BASIS OF JURISDICTION (Placean "X" in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        "X" in One Boxfor Plaintiff
                                                                                                                  (For Diversity Cases Only)                                          and One Boxfor Defendant)
        □ 1      U.S. Government                 □ 3   Federal Question                                                                    PTF          DEF                                            PTF      DEF
                    Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1□         □     1   Incorporated or Principal Place       □ 4     tX4
                                                                                                                                                                    of Business In This State

        □ 2      U.S. Government                H4     Diversity                                            Citizen of Another State          0 2       0 2       Incorporated and Principal Place     53 5     0 5
                    Defendant                            (Indicate Citizenship ofParties in hem III)                                                                 of Business In Another State

                                                                                                            Citizen or Subject of a           □ 3       0     3   Foreign Nation                        0 6     0 6
                                                                                                              Foreign Country
        IV. NATURE OF SUIT (Place an                     "X" in One Box Only)                                                                            Click here for: Nature of Suit Code Descriptions.
    I                CONTRACT                                          TORT'S                                  FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES              I
        fee   lit)Insurance                       PERSONAL INJURY                 PERSONAL INJURY           O 625 Drug Related Seizure             O 422 Appeal 28 USC 158           □ 375 False Claims Act
        □     120 Marine                       □ 310 Airplane                  □ 365 Personal Injury' -           of Property 21 USC881            □ 423 Withdrawal                  □ 376 Qui Tam (31 USC
        □     130 Miller Act                   0 315 Airplane Product                 Product Liability     □ 690 Other                                  28 USC 157                         3729(a))
        0     140 Negotiable Instrument               Liability                □ 367 Health Care/                                                                                    □ 400 State Reapportionment
        □     150 Recovery of Overpayment      □ 320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHT'S               □ 410 Antitrust
                   & Enforcement of Judgment          Slander                        Personal Injury                                               □ 820 Copyrights                  □ 430 Banks and Banking
        □     151 Medicare Act                 □ 330 Federal Employers’              Product Liability                                             □ 830 Patent                      □ 450 Commerce
        □     152 Recovery of Defaulted               Liability                □ 368 Asbestos Personal                                             □ 835 Patent - Abbreviated        □ 460 Deportation
                   Student Loans               O 340 Marine                           Injury Product                                                     New Drug Application        □ 470 Racketeer Influenced and
                  (Excludes Veterans)          □ 345 Marine Product                   Liability                                                    □ 840 Trademark                         Corrupt Organizations
    □         153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        SOCIAL SECURITY                 □ 480 Consumer Credit
                  of Veteran’s Benefits        □ 350 Motor Vehicle             □ 370 Other Fraud            □ 710 Fair Labor Standards             □ 861 HIA (1395IT)                □ 490 Cabic/Sal TV
    □         160 Stockholders’ Suits          □ 355 Motor Vehicle             □ 371 Truth in Lending              Act                             □ 862 Black Lung (923)            □ 850 Securilies/Commodities/
    □         190 Other Contract                     Product Liability         □ 380 Other Personal         □ 720 Labor/Management                 □ 863 D1WC/DIWW (405(g))                 Exchange
    □         195 Contract Product Liability   □ 360 Other Personal                  Property Damage               Relations                       □ 864 SSID Title XVI              □ 890 Other Statutory Actions
    □         196Fninchi.se                          Injury                    □ 385 Property Damage        □ 740 Railway Labor Act                □ 865 RSI (405(g))                □ 891 Agricultural Acts
                                               □ 362 Personal Injury -               Product Liability      □ 751 Family and Medical                                                 □ 893 Environmental Matters
                                                     Medical Malpractice                                           Leave Act                                                         □ 895 Freedom of Information
1               REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS          □ 790 Other Labor Litigation             FEDERAL TAX SUITS                     Act
    □       210 Land Condemnation              □ 440 Other Civil Rights          Habeas Corpus;             □ 791 Employee Retirement              □ 870 Taxes (U.S. Plaintiff       □ 896 Arbitration
    0       220 Foreclosure                    O 441 Voting                    □ 463 Alien Detainee               Income Security Act                     or Defendant)              □ 899 Administrative Procedure
    O       230 Rent Lease & Ejectment         □ 442 Employment                □ 510 Motions to Vacate                                             □ 871 IRS—Third Party                   Aet/Revievv or Appeal of
    □       240 Torts to Land                  □ 443 Housing/                        Sentence                                                            26 USC 7609                       Agency Decision
    □       245 Tort Product Liability               Accommodations            □ 530 General                                                                                         □ 950 Constitutionality of
    □       290 All Other Real Property        □ 445 Amer. w/Disabi!itics -    □ 535 Death Penalty                IMMIGRATION                                                              State Statutes
                                                     Employment                  Other:                     □ 462 Naturalization Application
                                               □ 446 Amer. w/Disabilities -    □ 540 Mandamus & Other       □ 465 Other Immigration
                                                     Other                     □ 550 Civil Rights                 Actions
                                               □ 448 Education                 □ 555 Prison Condition
                                                                               □ 560 Civil Detainee -
                                                                                     Conditions of
                                                                                     Confinement

V. ORIGIN (Place an                   "X" in One Box Only)
X1              Original           □ 2 Removed from               □ 3         Remanded from            □ 4 Reinstated or      □ 5 Transferred from                CJ 6 Multidistrict           □ 8 Multidistricl
                Proceeding             State Court                            Appellate Court              Reopened               Another District                     Litigation -                Litigation -
                                                                                                                                       (specify)                       Transfer                    Direct File
                                                  Cite the U.S, Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                                  28 U.S.C. Section 2201, etseq., 28 U.S.C. Section 1332, and 28 U.S.C., Section 1391(b)
VI. CAUSE OF ACTION                               Brief description of cause;
                                                   Declaratory Judgment Action
VII. REQUESTED IN                                 □ CHECK IF THIS IS A CLASS ACTION                     DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RULE 23, F.R.CV.P.                                                                       JURY DEMAND;         □ Yes     ^No
           Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 2 of 17

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

  AMERICAN FIRE AND CASUALTY COMPANY                :                       CIVIL ACTION

                       V.                           :

  NORMANDY DEVELOPMENT, L.P.,    et al.             :                       NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos,                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.                  ( X)


 02/26/2019

Date
                               Allison R. Radocha                       J        -----------
                                                                        Wtt rney for
                                                                            d
                                    Attorney-at-law                                    Plaintiff

 (215)587-1000                 (215)587-1444                          aradocha@postscheli.com


Telephone                            FAX Number                         E-Mail Address


(Civ. 660) 10/02
                             Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 3 of 17
                                                                UNITED STATES DISTRICT COURT
                                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                DESIGNATION FORM
                         (to he used by counsel or pro se plaintiffto indicate the category of the case for the purpose ofassignment to the appropriate calendar)

  Address of Plaintiff:                                                175 Berkeley Street, Boston, MA 02117
  Address of Defendant:                                1767 Sentry Parkway West, Suite 200, Blue Bell, PA 19422
  Place of Accident, Incident or Transaction:                                                                Blue Bell, PA


 RELA TED CASE, IF ANY:

 Case Number:                                                       Judge:                                                      Date Terminated:

 Civil cases are deemed related when Yes is answered to any of the following questions:
                                                                                                                                                         No[j/|
  1.       Is this case related to property included in an earlier numbered suit pending or within one year
           previously terminated action in this court?

 2.        Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                                             No [^ |
           pending or within one year previously terminated action in this court?

 3.        Does tins case involve the validity or infringement of a patent already in suit or any earlier                                                N°0
           numbered case pending or within one year previously terminated action of this court?
                                                                                                                                                         N„0
 4.        Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
           case filed by the same individual?

 I certify that, to my knowledge, the within case Q is / fTNs nfft related to any case now pending or within one year previously terminated action in
 this court except as noted above.                          \11
 DATE;           02/26/2019                                            \      Jp——                                                                 208097
                                                                           \s At orney-at-Law / Pro Se Plaintiff                             Attorney I.D. it (ifapplicable)


 CIVIL: (Place a V In one category only)

A.                Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

□
□
           1.
           2.
                  Indemnity Contract, Marine Contract, and All Other Contracts
                  FELA
                                                                                               E
                                                                                               □
                                                                                                     1.
                                                                                                     2.
                                                                                                          Insurance Contract and Other Contracts
                                                                                                          Airplane Personal Injury
□          3.     Jones Act-Personal Injury                                                    □     3.   Assault, Defamation
□          4.     Antitrust                                                                    □     4.   Marine Personal Injury
□
□
           5.
           6.
                  Patent
                  Labor-Management Relations
                                                                                               n
                                                                                               □
                                                                                                     5.
                                                                                                     6.
                                                                                                          Motor Vehicle Personal Injury
                                                                                                          Other Personal Injury (Please specify):
□          7.     Civil Rights                                                                 □     7.   Products Liability
□
□
           8.
           9.
                  Habeas Corpus
                  Securities Act(s) Cases
                                                                                               n
                                                                                               □
                                                                                                     8.
                                                                                                     9.
                                                                                                          Products Liability - Asbestos
                                                                                                          All other Diversity Cases
□
□
           10.
           11.
                  Social Security Review Cases
                  All other Federal Question Cases
                                                                                                          (Please specify):

                  (Please specify);



                                                                               ARBITRATION CERTIFICATION
                                                     (The effect of this certification is to remove the case from eligibilityfor arbitration.)

                   Allison R, Radocha               _______ , counsel of record or pro se plaintiff, do hereby certify:

       |     | Pursuant to Local Civil Rule 53,2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
                 exceed the sum of $150,000.00 exclusive of interest and costs:

       0         Relief other than monetary damages is sought


             02/26/2019
DATE _______________________________________                   ________
                                                                                                                                                  208097
                                                                                hmey-at-Law / Pro Se Plaintiff                              Attorney I.D. it (ifapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Ov. 609 0/201/1)
       Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 4 of 17




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMERICAN FIRE AND CASUALTY COMPANY            CIVIL ACTION
175 Berkeley Street                           NO.
Boston, MA 02117

             and

THE OHIO CASUALTY INSURANCE
COMPANY
175 Berkeley Street
Boston, MA 02117,


                    Plaintiffs

                    v.

NORMANDY DEVELOPMENT, L.P.
1767 Sentry Parkway West
Suite 200
Blue Bell, PA 19422

            and

HANSEN PROPERTIES, INC.
1710 Walton Road
Blue Bell, PA 19422

            and

ALIMOHAMED ALI
3 Washington Avenue
Norristown, PA 19401

            and

NORMAN F. VENEZIA
2630 Mann Road
Norristown, PA 19403,

                    Defendants.
            Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 5 of 17




                                         COMPLAINT

       NOW COMES, Plaintiffs, American Fire and Casualty Company and The Ohio Casualty

Insurance Company, by and through their attorneys, Post & Schell, P.C., file the following

Complaint against Normandy Development, L.P., Hansen Properties, Inc., Ali Mohamed Ali,

and Norman F. Venezia, and in support thereof aver as follows:

                                         THE PARTIES

       1.       Plaintiff, American Fire and Casualty Company (“American Fire”), is company

organized under the laws of the State of New Hampshire with its principal place of business at

175 Berkeley Street, Boston, Massachusetts.

       2.       Plaintiff, The Ohio Casualty Insurance Company (“Ohio Casualty”), is company

organized under the laws of the State of New Hampshire with its principal place of business at

175 Berkeley Street, Boston, Massachusetts.

       3.       On   information   and   belief,       Defendant,   Normandy   Development,   L.P.,

(“Normandy”) is a limited partnership organized under the laws of the Commonwealth of

Pennsylvania with a registered address at 1767 Sentry Parkway West, Suite 200, Blue Bell,

Pennsylvania and with a principal place of business at 1401 Morris Road, Blue Bell,

Pennsylvania.

       4.       On information and belief, Defendant, Hansen Properties, Inc. (“Hansen”), is a

corporation incorporated in the Commonwealth of Pennsylvania with a principal place of

business at 1710 Walton Road, Blue Bell, Pennsylvania.

       5.       On information and belief, Defendant, Ali Mohamed Ali (“Ali”), is a citizen of

the Commonwealth of Pennsylvania residing at 3                  Washington Avenue, Norristown,

Pennsylvania, 19401.




                                                   2
         Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 6 of 17




        6.      On information and belief, Defendant, Norman F. Venezia (“Venezia”), is a

citizen of the Commonwealth of Pennsylvania residing at 2630 Mann Road, Norristown,

Pennsylvania, 19403.

                                  JURISDICTION AND VENUE

        7.      This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332, in that complete diversity of citizenship exists between the plaintiffs, on the

one hand, and defendants, on the other hand, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

        8.      Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1391(b), in

that all defendants have their principal places of business or reside in this judicial district and this

case concerns an insurance contract, which was entered into in this judicial district.

                                   NATURE OF THE ACTION

       9.      This is an action brought pursuant to the Federal Declaratory Judgment Act, 28

U.S.C. § 2201, et seq., and various statutory, codified, and common laws seeking, inter alia,

declaratory relief as to the rights and obligations of the parties under the Business Automobile

Policy issued by American Fire to Normandy Development, LP, Ballenrose Golf Management

Co. c/o Hansen Properties, Inc. (the “American Fire Policy”) and the Commercial Umbrella

Policy issued by Ohio Casualty to Normandy Development, LP, Ballenrose Golf Management

Co. c/o Hansen Properties, Inc. (the “Ohio Casualty Policy”), with respect to a suit filed by

Venezia against Normandy, Hansen, and Ali in the Court of Common Pleas of Montgomery

County, filed as Case No. 2018-26710 (the “Underlying Litigation”).

       10.     More specifically, American Fire and Ohio Casualty seek a declaration that they

have no obligation (a) to defend Normandy, Hansen, and Ali in connection with the Underlying




                                                  3
         Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 7 of 17



Litigation or (b) to pay any amount Normandy, Hansen, and Ali may be obligated to pay as a

result of a judgment or settlement in connection with the Underlying Litigation.

                                 FACTUAL BACKGROUND

I.    The Underlying Litigation

        11.    On or about November 9, 2018, a Civil Complaint was filed in the Underlying

Litigation (the “Underlying Complaint”). A true copy of the Underlying Complaint is attached

hereto as Exhibit A.

        12.    In the Underlying Complaint, Venezia alleges that, at approximately 3:23 pm on

December 12, 2016, Ali was operating a 2014 Dodge Ram owned by Normandy and/or Hansen

(“Normandy Vehicle”). (Underlying Complaint,        6 - 7)

       13.     In the Underlying Complaint, Venezia further alleges that, while Ali was

operating the Normandy Vehicle, “he attempted to pass the vehicle being driven by NORMAN

VENEZIA by entering the eastbound travel lanes of Welsh Road and while doing so slammed

into the rear of the vehicle being driven by NORMAN VENEZIA.” (Underlying Complaint, ^ 8)

       14.    In the Underlying Complaint, Venezia alleges further that Ali “was distracted and

operating his handheld cell phone while he was driving and not paying attention to the other

vehicles about the roadway.” (Underlying Complaint, | 9)

       15.    In the Underlying Complaint, Venezia alleges that Ali was “acting as an agent,

servant and/or employee” of Normandy and Hansen and was operating the Normandy Vehicle

with their “express and implied knowledge, consent, and permission.” (Underlying Complaint,

11(10-11)

       16.     In the Underlying Complaint, Venezia further alleges that Ali “was excluded as

a permissible driver of the Normandy [VJehicle.” (Underlying Complaint, Tf 12)




                                               4
         Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 8 of 17




        17.    In the Underlying Complaint, Venezia also alleges that Normandy and Hansen

“knew or should have known that [Ali], was unfit to operate the Normandy [V]ehicle.”

(Underlying Complaint, H 13)

        18.    In the Underlying Complaint, Venezia alleges further that “[a]s a direct and

proximate result of the accident, [Venezia] has sustained serious, painful and permanent injuries,

which injuries [sic] include: injury and/or aggravation of pre-existing injury/degenerative

changes to the cervical spine, cervical radiculopathy, cervical strain and sprain, and other injuries

to be set forth as discovery proceeds.” (Underlying Complaint, ^ 15)

        19.    In the Underlying Complaint, Venezia further alleges that, as a result of the

accident, he required and continues to require medical treatment and suffered a loss of earnings,

pain, discomfort, and embarrassment. (Underlying Complaint, flf 16 - 18)

       20.      Count I of the Underlying Complaint is labeled “Negligence;” Count II is

labeled “Negligent Entrustment;” and Count III is labeled “Negligent Hiring and/or

Supervision/Retention. ”

       21.     Venezia has demanded compensatory damages in the amount of $150,000.00.

 II. The American Fire Policy

       22.     American Fire issued the American Fire Policy, policy number BAA (17) 56 65

42 01 with effective dates from June 6, 2016 to June 6, 2017, to Normandy Development, LP,

Ballenrose Golf Management Co. c/o Hansen Properties, Inc. A true and correct copy of the

American Fire Policy is attached hereto as Exhibit B.

       23.    The American Fire Policy contains the following insuring agreement in

SECTION II - LIABILITY COVERAGE:

       A.     Coverage




                                                 5
       Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 9 of 17




       We will pay all sums an “insured” legally must pay as damages because of
       “bodily injury” or “property damage” to which this insurance applies, caused by
       an “accident” and resulting from the ownership, maintenance or use of a covered
       “auto. “
       We will also pay all sums an “insured” legally must pay as a “covered pollution
       cost or expense” to which this insurance applies, caused by an “accident” and
       resulting from the ownership, maintenance or use of covered “autos.” However,
       we will only pay for the “covered pollution cost or expense” if there is either
       “bodily injury” or “property damage” to which this insurance applies that is
       caused by the same “accident.”

      We have the right and duty to defend any “insured” against a “suit” asking for
      such damages or a “covered pollution cost or expense”. However, we have no
      duty to defend any “insured” against a “suit” seeking damages for “bodily injury”
      or “property damage” or a “covered pollution cost or expense” to which this
      insurance does not apply. We may investigate and settle any claim or “suit” as we
      consider appropriate. Our duty to defend or settle ends when the Liability
      Coverage Limit of Insurance has been exhausted by payment of judgments or
      settlements.

      24.     The American Fire Policy contains the following with respect to Who Is An

Insured:

      The following are “insureds”:

      a.    You for any covered “auto.”

      b.    Anyone else while using with your permission a covered “auto” you own,
            hire or borrow except:

            (1)      The owner or anyone else from whom you hire or borrow a
                     covered “auto”. This exception does not apply if the covered
                     “auto” is a “trailer” connected to a covered “auto” you own.

            (2)      Your “employee” if the covered “auto” is owned by that “em­
                     ployee” or a member of his or her household.

            (3)      Someone          using         a covered “auto” while he or she is
                     working in a business of selling, servicing, repairing, parking or
                     storing “autos” unless that business is yours.

            (4)     Anyone other than your “employees”, partners (if you are a
                    partnership), members (if you are a limited liability company), or a
                    lessee or borrower or any of their “employees”, while moving
                    property to or from a covered “auto”.




                                             6
         Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 10 of 17



              (5)       A partner (if you are a partnership), or a member (if you are a
                        limited liability company), for a covered “auto” owned by him or
                        her or a member of his or her household.

        c.    Anyone liable for the conduct of an “insured” described above but only to
              the extent of that liability.

        25.     The American Fire Policy states that “[tjhroughout this policy the words ‘you’

and ‘your’ refer to the Named Insured show in the Declarations.”

        26.     The terms “accident,” “auto,” “bodily injury,” “employee,” and “insured,” are

defined in the American Fire Policy as follows:

        A.      “Accident” includes continuous or repeated exposure to the same
                conditions resulting in “bodily injury” or “property damage.”
        B.      “Auto” means:
                1.      A land motor vehicle, “trailer” or semi-trailer designed for travel
                        on public roads; or
                2.      Any other land vehicle that is subject to a compulsory or financial
                        responsibility law or other motor vehicle insurance law where it is
                        licensed or principally garaged.
                However, “auto” does not include “mobile equipment.”
        C.      “Bodily injury” means bodily injury, sickness or disease sustained by a
                person including death resulting from any of these.
        F.      “Employee” includes a “leased worker.” “Employee” does not include a
                “temporary worker.”
        G.      “Insured” means any person or organization qualifying as an insured in the
                Who Is An Insured provision of the applicable coverage. Except with
                respect to the Limit of Insurance, the coverage afforded applies separately
                to each insured who is seeking coverage or against whom a claim or “suit”
                is brought.
        27.     The American Fire Policy contains an EXCLUSION OF NAMED DRIVER -

PENNSYLVANIA (CA 85 31 07 04) endorsement (“Named Driver Exclusion”) which states, in

relevant part, as follows:

       This endorsement changes the policy effective on the inception date of the policy
       unless another date is indicated below.




                                                  7
        Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 11 of 17




         Endorsement effective
         08/03/2016 at 12:01 A.M. standard time
         Named insured                                Countersigned by
         NORMANDY DEVELOPMENT LP

       In consideration of the premium at which this policy is written it is understood
       and agreed that no coverage is provided for any claim arising from an accident or
       loss that occurs while a covered auto or nonowned auto is operated by

                                        Named Persons(s)

                              1.     ALIALI

                              2.

       This includes any claim for damages made against you, a relative, or any other
       person or organization that is vicariously liable for an accident arising from the
       operation of a covered auto or non-owned auto.

       Should a court find that this endorsement does not apply, the limit of the
       company’s liability shall not be more than the limit of the financial responsibility
       law of the state in which such finding was made.

       This endorsement is in effect an shall apply to all subsequent renewals, policy
       endorsements, reinstatements, or continuations of this policy and can only be
       cancelled or deleted by written request of the Named Insured, with approval of the
       company.

III.   The Ohio Casualty Policy

       28.     Ohio Casualty issued the Ohio Casualty Policy, policy number USO(17) 5665 42

01 with effective dates from June 6, 2016 to June 6, 2017, to Normandy Development, LP,

Ballenrose Golf Management Co. c/o Hansen Properties, Inc. A true and correct copy of the

Ohio Casualty Policy is attached hereto as Exhibit C.

       29.    The Ohio Casualty Policy contains the following Insuring Agreements:

              I.      COVERAGE

                      We will pay on behalf of the “Insured” those sums in excess of the
                      “Retained Limit” that the “Insured” becomes legally obligated to
                      pay by reason of liability imposed by law or assumed by the
                      “Insured” under an “insured contract” because of “bodily injury,”
                      “property damage,” “personal injury” or “advertising injury” that
                      takes place during the Policy Period and is caused by an


                                                  8
       Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 12 of 17



                   “occurrence” happening anywhere. The amount we will pay for
                   damages is limited as described below in the Insuring Agreement
                   Section II, Limits of Insurance.

                                             *       *       *

            III.   DEFENSE

                   A.      We shall have the right and duty to investigate any “claim”
                           and defend any “suit” seeking damages covered by the
                           terms and conditions of this policy when:

                           1.    the applicable Limits of Insurance of the underlying
                                  policies listed in the Schedule of Underlying
                                  Insurance and the Limits of Insurance of any other
                                  underlying insurance providing coverage to the
                                  “Insured” have been exhausted by actual payment
                                  of “claims” for any “occurrence” to which this
                                  policy applies; or

                          2.      damages are sought for any “occurrence” covered
                                  by this policy but not covered by any underlying
                                  policies listed in the Schedule of Underlying
                                  Insurance or any other underlying insurance
                                  providing coverage to the “Insured.”

      30.   The term “Insured” is defined in the Ohio Casualty Policy as follows:

            F.     “Insured” means each of the following the extent set forth:

                                         *       *       *

                   6.     Any of your partners, executive officers, directors or
                          employees but only while acting within the scope of their
                          duties.

                          However, the coverage granted by this Provision 6. does
                          not apply to the ownership, maintenance, use, “loading” or
                          “unloading” of any “autos,” aircraft or watercraft unless
                          such coverage is listed in the Scheduling of Underlying
                          Insurance and for no broader coverage than is provided
                          under such underlying policies.

      31.   The Ohio Casualty Policy contains the following AUTO LIABILITY

FOLLOWING FORM endorsement (“Following Form Endorsement”):

      1.    The following exclusion is added to Section IV. - EXCLUSIONS:


                                             9
            Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 13 of 17




                   This insurance does not apply to:

                   Any liability arising out of the ownership, maintenance, use or entrustment
                   to others of any “auto”. Use includes operation and “loading” or
                   “unloading”. This exclusion applies even if the claims against any
                   “insured” allege negligence or other wrongdoing in the supervision,
                   hiring, employment, training or monitoring of others by that “insured”.

                   This exclusion does not apply to the extent that insurance for such liability
                   is provided by a policy listed in the Schedule of Underlying Insurance, and
                   for no broader coverage that is provided by such policy.

IV.        Reservations of Rights by American Fire

           32.     By way of a letter dated December 10, 2018, American Fire advised Normandy

and Hansen that American Fire would provide a defense in the Underlying Litigation subject to a

reservation of rights based on the Named Driver Exclusion. American Fire specifically stated

that its

           provision of a defense in this Lawsuit is subject to a reservation to our right to
           deny coverage (including any obligation to indemnify) for any settlement or
           judgment paid or incurred as a result of this Lawsuit, as well as our right to
           contest the existence of coverage in a declaratory judgment action. Among other
           things, to the extent permitted by applicable law, we reserve the right to (1)
           withdraw from the defense provided in the event it is determined that we have no
           obligation to defend in this Lawsuit;...

           33.     By way of a letter dated December 10, 2018, American Fire advised Ali that

American Fire would provide a defense in the Underlying Litigation subject to a reservation of

rights based on the Named Driver Exclusion. American Fire specifically stated that its

           provision of a defense in this Lawsuit is subject to a reservation to our right to
           deny coverage (including any obligation to indemnify) for any settlement or
           judgment paid or incurred as a result of this Lawsuit, as well as our right to
           contest the existence of coverage in a declaratory judgment action. Among other
           things, to the extent permitted by applicable law, we reserve the right to (1)
           withdraw from the defense provided in the event it is determined that we have no
           obligation to defend in this Lawsuit;...




                                                   10
        Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 14 of 17




                       NECESSITY OF DECLARATORY JUDGMENT

        34.     An actual controversy has arisen between the parties in that the Underlying

Complaint was tendered to American Fire for defense and coverage and American Fire takes the

position that it has no obligation to defend Normandy, Hansen, and Ali in connection with the

Underlying Litigation or to pay any liability Normandy, Hansen, and Ali may incur, whether

through a settlement, judgment or otherwise, in connection with the Underlying Litigation.

        35.    Although the Underlying Complaint was not tendered to Ohio Casualty for

defense and coverage, an actual controversy has arisen between the parties in that Ohio Casualty

takes the position that it has no obligation to defend Normandy, Hansen, and Ali in connection

with the Underlying Litigation or to pay any liability Normandy, Hansen, and Ali may incur,

whether through a settlement, judgment or otherwise, in connection with the Underlying

Litigation.

        36.    Consequently, American Fire and Ohio Casualty seek a declaration of the parties’

respective rights and obligations under the American Fire Policy and the Ohio Casualty Policy.

                                            COUNT I

              DECLARATORY RELIEF ON BEHALF OF AMERICAN FIRE
                   AGAINST NORMANDY DEVELOPMENT, L.P.,
               HANSEN PROPERTIES, INC., AND ALI MOHAMED ALI

       37.     The allegations contained in paragraphs 1 through 36 of this Complaint are

incorporated herein by reference as though set forth at length herein.

       38.     Based upon a review of the Underlying Complaint in comparison to the language

of the American Fire Policy, there is no coverage and no duty to defend Normandy, Hansen, and

Ali in connection with the Underlying Litigation because the alleged conduct falls under the

scope of an exclusion which bars coverage for this matter.




                                                11
        Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 15 of 17




        39.    Pursuant to the Named Driver Exclusion endorsement contained in the American

Fire Policy, there is no coverage for “any claim arising from an accident or loss that occurs while

a covered auto or nonowned auto is operated by” Ali, “include [ing] any claim for damages made

against [Normandy or Hansen]...”

        40.     The Underlying Complaint alleges that Ali was operating the Normandy Vehicle

when he collided with Venezia. (Underlying Complaint,        6 - 8)

        41.     The Underlying Complaint alleges that Ali was “acting as an agent, servant and/or

employee” of Normandy and Hansen and was operating the Normandy Vehicle. (Underlying

Complaint,     10)

        42.     The Underlying Complaint further alleges that Ali was “excluded as a permissible

driver of the Normandy [VJehicle” and Normandy and Hansen “knew or should have known that

[Ali], was unfit to operate the Normandy [V]ehicle.” (Underlying Complaint,       12-13)

        43.     As a result, the claims asserted in the Underlying Complaint are excluded from

coverage pursuant to the Named Driver Exclusion in the American Fire Policy.

        WHEREFORE, Plaintiff, American Fire & Casualty Company, respectfully request that

this Court enter:

        (a)    An Order declaring that Plaintiff, American Fire & Casualty Company, is not
               obligated to defend Normandy Development, L.P., Hansen Properties, Inc., or Ali
               Mohamed Ali in connection with the civil action in the Court of Common Pleas,
               Montgomery Count, filed as Case No. 2018-26710-0;

       (b)     An Order declaring that Plaintiff, American Fire & Casualty Company, is not
               obligated to pay any judgment entered against or settlement made by Normandy
               Development, L.P., Hansen Properties, Inc., or Ali Mohamed Ali in connection
               with the civil action in the Court of Common Pleas, Montgomery Count, filed as
               Case No. 2018-26710-0;

        (c)    An Order for such other or alternative relief consistent with the claims and causes
               asserted in this Complaint.




                                               12
           Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 16 of 17



                                            COUNT II

                DECLARATORY RELIEF ON BEHALF OF OHIO CASUALTY
                     AGAINST NORMANDY DEVELOPMENT, L.P.,
                  HANSEN PROPERTIES, INC., AND ALIMOHAMED ALI

          44.    The allegations contained in paragraphs 1 through 43 of this Complaint are

incorporated herein by reference as though set forth at length herein.

          45.   Based upon a review of the Underlying Complaint in comparison to the language

of the Ohio Casualty Policy, there is no coverage and no duty to defend Normandy, Hansen, and

Ali in connection with the Underlying Litigation because the Following Form Endorsement

generally bars coverage for “[a]ny liability arising out of the ownership, maintenance, use or

entrustment to others of any ‘auto’,” . . . even if the claims against any ‘insured’ allege

negligence or other wrongdoing in the supervision, hiring, employment, training or monitoring

of others by that ‘insured’.”

          46.   The Following Form Endorsement contains an exception under which “[t]his

exclusion does not apply to the extent that insurance for such liability is provided by a policy

listed in the Schedule of Underlvins Insurance, and for no broader coverage that is provided

by such policy.” (emphasis added)

          47.   Since the American Fire Policy does not afford coverage for the Underlying

Litigation, there is no coverage and no duty to defend Normandy, Hansen, and Ali in connection

with the Underlying Litigation under the Following Form Endorsement in the Ohio Casualty

Policy.

          48.   In addition, Ali does not qualify as an “Insured” under the Ohio Casualty Policy

because the coverage granted by Provision 6 of the “Insured” definition in the Ohio Casualty

Policy is “no broader coverage than is provided under such underlying policies.”




                                                13
        Case 2:19-cv-00833-MMB Document 1 Filed 02/26/19 Page 17 of 17



        43.      As a result, the claims asserted in the Underlying Complaint are excluded from

coverage pursuant to the Following Form Endorsement and definition of “Insured” in the Ohio

Casualty Policy.

        WHEREFORE, Plaintiff, The Ohio Casualty Insurance Company, respectfully requests

that this Court enter:

        (a)     An Order declaring that Plaintiff, The Ohio Casualty Insurance Company, is not
                obligated to defend Normandy Development, L.P., Hansen Properties, Inc., or Ali
                Mohamed Ali in connection with the civil action in the Court of Common Pleas,
                Montgomery Count, filed as Case No. 2018-26710-0;

        (b)    An Order declaring that Plaintiff, The Ohio Casualty Insurance Company, is not
               obligated to pay any judgment entered against or settlement made by Normandy
               Development, L.P., Hansen Properties, Inc., or Ali Mohamed Ali in connection
               with the civil action in the Court of Common Pleas, Montgomery Count, filed as
               Case No. 2018-26710-0;

        (c)    An Order for such other or alternative relief consistent with the claims and causes
               asserted in this Complaint.




Date: 02/26/19
                                                    John Cl Sullivan
                                                    Atty. I.D. No. 32262
                                                    Allison R. Radocha
                                                    Atty. I.D. No. 208097
                                                    Four Penn Center - 13th Floor
                                                    1600 John F. Kennedy Boulevard
                                                    Philadelphia, PA 19103
                                                    Phone: (215) 587-1000
                                                    Fax: (215) 587-1444
                                                    E-mail: jsullivan@postschell.com
                                                             aradocha@postschell.com
                                                    Attorneys for Plaintiffs,
                                                    American Fire & Casualty Company and
                                                    The Ohio Casualty Insurance Company




                                               14
